By the Court,

Paine, J.
This is an appeal from a foreclosure judgment. The record shows a demurrer to the complaint, assigning all the reasons which the statute allows. It was clearly frivolous, and was so adjudged by the court below.
The question which the appellant’s counsel intended to present here, is not presented for want of a bill of exceptions.
He moved the court below to dismiss the complaint, because no copy of it bad been served after a demand, which facts were shown by an affidavit. But this being an appeal from the judgment, and there being no bill of exceptions the affidavit and motion papers are no part of the record, and we cannot loot into them.
The judgment is affirmed, with costs.